MEMORANDUM **
Claudia Torres de Rodriguez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider its decision summarily affirming *654an immigration judge’s decision denying her application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), we deny the petition for review.
The BIA acted within its discretion in denying Torres’ motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior order affirming the IJ’s decision. See 8 C.F.R. § 1003.2(b)(1); Falcon Carriche v. Ashcroft, 350 F.3d 845, 854 (9th Cir.2003) (upholding the BIA’s streamlining procedures).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.